Citation Nr: 0013975	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected lumbosacral strain with spondylolisthesis, 
currently evaluated as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision by the RO.  

(The issue of an increased rating for the service-connected 
lumbosacral strain with spondylolisthesis is addressed in the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  In a March 1988 decision, the RO denied entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD and the veteran was provided notice of his 
procedural and appellate rights in April 1988; however a 
notice of disagreement was not received within the subsequent 
one-year period.  

2.  The new evidence submitted since the RO's March 1988 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  






CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
March 1988 decision, thus, the claim for service connection 
for an acquired psychiatric disorder to include PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from June 1967 to June 1970.  
Following his discharge from service, the veteran filed a 
claim for service connection for a nervous condition.  At 
that time, the evidence of record consisted of service 
medical records showing that the veteran complained of 
feeling nervous twice during service in February and May 
1970.  Post-service medical records indicate that the veteran 
received outpatient treatment for a generalized anxiety 
disorder and a possible inadequate personality disorder.  

In an October 1975 decision, the RO denied service connection 
for mild anxiety reaction based on a finding that the service 
clinical records had failed to show any diagnosed nervous 
disorder as having been incurred in or aggravated by service 
and continuity or related symptomatology in service or 
immediately subsequent to service discharge.  Since that 
time, the veteran has attempted to reopen his claim of 
service connection for an acquired psychiatric disorder on 
several occasions.  Rating decisions dated August 1978, 
October 1984 and June 1985 confirmed and continued the denial 
of service connection.  

Thereafter, in a March 1988 rating decision, the RO also 
denied service connection for PTSD based on a finding that 
the evidence did not show a nexus between the veteran's 
diagnosed generalized anxiety disorder and a disease or 
injury in service.  Additionally, the evidence of record 
indicated only a possibility of PTSD.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's March 1988 
decision denying service connection for a psychiatric 
disorder to include PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
March 1988.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
March 1988 decision consists of years of treatment reports 
showing that the veteran currently suffers from an acquired 
psychiatric disorder.  

The Board finds that, assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (1999).  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); see Robinette 
v. Brown, 8 Vet. App. 69 (1995); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.  

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  In this case, the RO should inform the 
veteran that in order for his claim to be well grounded, he 
must submit evidence showing a nexus between his current 
acquired psychiatric disorder and incurrence or aggravation 
in service of such a psychiatric disorder.  As such, the 
veteran should be advised that evidence submitted should 
contain medical records and/or correspondence from a medical 
professional showing a nexus between his current acquired 
psychiatric disorder and incurrence or aggravation in 
service.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999).  The Board has determined that new and 
material evidence has in fact been presented.  Therefore, the 
second and third steps need to be undertaken as follows.  The 
second step requires that the RO must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1999) has been fulfilled.  Thus, upon remand, the RO must 
apply Elkins.  

The veteran also contends that his service-connected 
lumbosacral strain with spondylolisthesis is severe enough to 
warrant a rating in excess of 40 percent.

In support of his claim, the veteran has submitted numerous 
outpatient medical records showing treatment for the service-
connected back disability.  However, a careful review of the 
record indicates that the veteran has not been afforded a VA 
examination to determine the current severity of the service-
connected lumbosacral strain with spondylolisthesis since 
December 1988.

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 (1999).  It 
was also held that the provisions of 38 C.F.R. § 4.14 (1999) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim as a rating 
under the Diagnostic Code governing limitation of motion of 
the lumbar spine should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet.App. 7 (1996).  
In light of DeLuca and in order to determine the veteran's 
current range of motion taking into consideration pain, as 
well as his other manifestations, the veteran should be 
afforded VA orthopedic and neurological evaluations.  

Several provisions of the rating schedule must be taken into 
account in rating the veteran's low back disability.  
Although the same symptoms may not be evaluated under various 
diagnoses, it is necessary to determine which rating criteria 
most closely approximate the current manifestations of 
disability.  In this case, the Board is mindful that the 
veteran is currently receiving the maximum allowable rating 
(40 percent) under Diagnostic Code 5295 which governs ratings 
for lumbosacral strain.  In order for a higher schedular 
rating to be warranted for the veteran's service-connected 
back disability, the medical evidence must show unfavorable 
ankylosis of the lumbar spine under Diagnostic Code 5289; or 
pronounced intervertebral disc syndrome under Diagnostic Code 
5293.  As such, ratings under these Diagnostic Codes should 
be considered, and the examiner, therefore, should 
specifically comment on whether the veteran exhibits such 
symptoms.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
claim of service connection for an 
acquired psychiatric disorder to include 
PTSD.  This should include asking him to 
provide all medical evidence to support 
his lay assertions that he has an 
acquired psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
veteran's service-connected lumbosacral 
strain with spondylolisthesis.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiners for review 
prior to the examinations.  The 
neurological examiner should determine if 
the veteran's low back disability is 
productive of sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk; or other 
neurological findings.  The orthopedic 
examiner should determine if the veteran 
exhibits muscle spasms; loss of lateral 
spine motion, unilateral, while in the 
standing position; listing of the whole 
spine to the opposite side; or positive 
Goldthwait's sign.  In addition, the 
examiner should determine if the veteran 
has unfavorable ankylosis of the lumbar 
spine and/or pronounced intervertebral 
disc syndrome.  The orthopedic examiner 
should also perform range of motion 
testing.  In the description of the 
results of this testing, the orthopedic 
examiner should indicate in degrees what 
normal range of motion is as compared to 
the veteran's range of motion.  The 
orthopedic examiner should also be asked 
to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for an acquired psychiatric 
disorder to include PTSD has been 
submitted.  If it is determined that the 
claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on evidentiary record in its 
entirety.  All indicated development 
should be undertaken.  Due consideration 
should be given to all pertinent laws and 
regulations.  .  The RO also should 
review the veteran's claim for an 
increased rating for service-connected 
lumbosacral strain with spondylolisthesis 
taking into consideration all applicable 
diagnostic codes.  The RO should 
specifically consider the directives of 
DeLuca if the RO rates the veteran based 
on his limitation of motion.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



